312 S.W.3d 486 (2010)
Lamonica R. LEWIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93434.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Maleaner Harvey, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
LaMonica R. Lewis appeals the judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).